Case 6:19-CV-06078-DGL Document 1 Filed 01/28/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, Civil NO.:

Plaintiff
_v_

Amy L. Tatlock a/k/a Amy L-W.Tatlock

Defendant.

 

COMPLAINT

The United States of America, a Sovereign, by Forsyth,
Howe,'O’Dwyer, Kalb & Murphy, P.C., Attorneys for the plaintiff,

complains and alleges as follows:

l. This is a suit to recover payments due and unpaid on
student loans insured by the United States Department of
Education under the William D. Ford Federal Direct, Title lV,
Part D of the Higher Education Act of 1965 (the "Act"), as

amended, 20 U.S.C. § 1087a, et seq.

2. This Court has jurisdiction over this action pursuant

to 28 U.S.C. § 1345.

3. Defendant, Amy L. Tatlock a/k/a Amy L-W.Tatlock, is a

natural person over the age of twenty-one years who resides at 5

 

Case 6:19-CV-06078-DGL Document 1 Filed 01/28/19 Page 2 of 10

Sunnyside Dr., Wayland, NY 14572, within the jurisdiction of

this Court.

4. Defendant entered into the promissory note attached

hereto and incorporated herein as Exhibit “A”.

5. Defendant has defaulted in making the payments due

under said note.

6. That on or about 12/10/04, the Debtor executed a
promissory note to secure a birect Consolidation loan by the
United States of America by and through its agency, U.S.
Department of Education (hereinafter “Plaintiff"). The loan was
disbursed for $4,915.99 on l/l7/05 at 4.375% interest per annum.
The loan was made by the Department of Education under the
William D. Ford Federal Direct Loan Program under Title lV, Part
D of the Higher Education Act of 1965, as amended, 20 U.S.C.
1087a et seq (34 C.F.R. Part 685). The Defendant defaulted on
the obligation on 12/16/09. A total of $491.59 in unpaid
interest was capitalized and added to the principal balance.

The Plaintiff credited a total of $2,456.76 in payments from all

sources, including Treasury Department offsets.

 

Case 6:19-CV-06078-DGL Document 1 Filed 01/28/19 Page 3 of 10

7. Defendant is now indebted to the plaintiff in the total
amount of $5,085.64 as of 4/4/18, as more particularly described
in the Certificate of lndebtedness, a copy of which is attached

as Exhibit “B”.

8. Defendant has failed or refuses to repay said amount,

halthough demand has been made.

WHEREFORE, plaintiff demands judgment against the defendant
in the amount of $5,085.64, which includes principal amount of
$3;870:00 and interest in the amount of $1,205.98 as of 4/4/18,-
pre-judgment interest on the principal computed at the per diem
rate of $O.46 on the principal balance of $3,879.66; post~
judgment interest at the legal rate; and Court filing fees in

the amount of $350.00 pursuant to 28 U.S.C. § 2412.

DATED: Rochester, New York January 17, 20l9

s/Robert J. Kaib W

FORSYTH, HOWE, O'DWYER,

KALB & MURPHY, P.C.

One S. Clinton Ave., Suite 1000
Rochester, NY 14604

(585) 325~7515

Email: kalb@forsythhowe.com

 

 

 

Case 6:19-CV-06078-DGL Document 1 Filed 01/28/19 P‘age 4 of 10

, EleBl'r_`v'Af v

   

 

Case 6:19-cv-06078-DGL Document 1 Fi|e'o| 01/28/19 Page 5 of 10

 

BE£ 1 6 mut Y"\

 

bMB No_ 1845-0053
Form Approved
Exp. Date 1131/2005

Direct
Loans

Wi|tiam D. Ford Federal Direct Loan qurzm

Federai Direct Consolidation Loan
Apptication and Promissory Note

 

 

 

WMN|NGZ-

m .~€ ., d\.»i

 

Before You Begin

This form should be printed in blue or black ink or typewritten and must be signed and dated by the applicant(s). it you cross out anything and
write in new information put your initials beside the change

Section A: Borrower information

 

 

 

 

 

 

 

 

 

 

1. test Name RTLOC Firsi Name Middie initial 2. social semmy_i'iiiriiber
m pd,o. . AMY AWE»¢~‘T| L~W_ V- W.T
3. Permanerit StreetAddress (it P.O. box, see instrudions) 4. Home Aiea Code/Teiephone Number
5 SUNNYSIDE DR (585) 728-2064
City State Zip Code S. Fax Number (Optiona|) 6. E-Mait Address (Optionat)
WAYLAND NY 145 72 ( )
7.Fon'ner Name(s) 8. Date of Biith 9. Driver's License Number (put state abbreviation tirst)

Li,m, L. wo@)_>i<nti> 7/1/1971 < ) q / v l t L
10. Empioyers Name 11. Emptoyer's Address '

%C\Y 5 §bb)w}q§/de ,0/ .

12. Emptoyei‘s Area Code/Tetephone Number City State Zip Code
(§i§ )/iR`Zs*' 3004 (/\)O/¢LLM'L¢L /U\j /45’)2`
13. |f you are married does your spouse have an eligible toan(s) (se}e instiuctions) that you want to co§hiidate with your ioan(s)? Yes [:] No §§

if yes complete Section C include your spouse' s ioan(s)' m Section D and have your spouse sign and date item 32 in Section F

` Sec_tion B Reference lnformation
14 Referenoes: Enter the requested information for two relatives or acquaintances who do not tive with you and who have i<nown you for at

least three years Referenoes may not tive outside the United States.

 

 

 

 

Name 1. SCO'IT WOODARD 2- HARTER, KATHLEEN
Pen'nanent Address l 1032 RIVER RD 1806 HEM]\/IER RD
M\p ./§

City. State\ Zip Code *SS'CORNING , NY 14830 WAYLAND , NY 14572

 

962~8122 ( 585) 728-2069_

 

Area Code/Te|ephone Number( 607 )

Section C: Spouse information
15 Last Name First Name

 

Tohe_ '__ordyifywmponded“Yae”wtwm 13.

516 Sooa‘ Secuii‘,# Number

'iiii§£iié i?iiii§i "

 

17 Date Of Bir!h

 

 

!8. Driver s License Number iput state abbreviation first)

19 Fax Number (Gptianai,i

 

20 Formei Namets:-

19 E-Maii .’\de'ress (Optionai`i

 

 

22 Empioyei s Name

23 Empioye.' s sd<tress

 

24 Emptoyei s Area .'_`ode:'Teiepnoiie Number

( )

 

Ct!y

 

Sta‘\e

 

 

Page 1

 

Case 6:19-CV-06078-DGL Document 1 Filed 01/28/19 Page 6 of 10

' L,w Cé_-_':;ii>-'” " iJEC 1 6 2004
gqn»°we¢vs Nam'e AMY WQO‘B?¥RB'TATLOCK
Borrower’s Social Security Number XXX-XX-XXXX

 

 

 

§du_<_:ation Loan indebtedness (S_ee instructions before completing this seeiio'n._)', _

 

25_ Loan Holder,-Servicer~s Name 26. Loan 27. B:Borrower 28, Account Number 29. Current 30. To Be ~
Address, and Area coderieiephone TYP@ S:SD,OUSS Balance Consoiidaied?
Number J"J°'m Yes No
NYSHESC

 

99 Washington Ave.
6 s $5,063.66 Y
ALBANY, NV 12255

( soo ) 666-0991

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2

 

 

Case 6:19-CV-06078-DGL Document 1 Filed 01/28/19 Page 7 of 10

 

/J(,i/w-l/=

0 , 1 6 2006
L¢w' El`

 

 

AMY WQQ~DA-R_-D TATLOCK

Borrower's blame

 

 

Borrower’s Socia| Security Number

 

section E: Repaymentniai_i'si=;_i¢éuon

 

Carefully read the repayment plan information in “Direct Conso|idation Loans” that accompanies this application

and promissory note to understand your repayment plan options. Then, complete this section to select your
repayment plan. Remember-~

Ali student loans must be repaid under the same repayment plan. Parent PLUS loans may be repaid under a different repayment plan.

o lf you select the income Contingent Repayment Planl you must complete the ”Repayment Plan Selection" and “lncome Continent Repay-
merit Plan Consent to disclosure of Tax lnformation" forms that accompany this application and promissory note. Your selection cannot be

 

 

esv»_“~ v

processed without these forms

~ lf you want to consolidate a defaulted student loan(s) and you have not made a satisfactory repayment arrangement with
your current holder(s), you must select the income Contingent Repayment Plan.

31.
cannot be repaid under the income Contingent Repayment Plan.

STUDENT LOANS Direct Subsidized and Unsubsid/`zed Consc/idarion Loaris

PARENT LOANS Direct i>i.us carsoiidaiion iaan

 

Place an “X" in the box that corresponds to your repayment plan selection for each loan type. Note that Direct PLUS Consolidation Loans

lncomo Contingent Standard Extended Graduatad

  

r_-_.-

 
 
 

 
 

¢_-.-_

 

Promise to Pay:

t promise to pay to the U.S. Department of Education (ED) all sums
(hereatter “loan` or "|oans”) disbursed under the terms of this
Promissory Note (note) to discharge my prior loan obligations plus
interest and other fees that may become due as provided in this
note. lf l fail to make payments on this note when due_. l will also pay
collection costs including but not limited to attorneys fees and court
costs |f ED accepts my application l understand that ED will on my
behalf send funds to the holder(s) of the loan(s) selected for
consolidation in order to pay ott this loan(s). l further understand that
the amount ot this loan will equal the sum of the amount(s) that the
holder(s) of the loan(s) verihed as the payoff belance(s) on that
loan(S) selected for consolidation My signature on this note will
serve as my authorization to pay oft the balance(s) of the loan(s)
selected for consolidation as provided by the holder(s) of such
loan(s).

This amount may be more or less than the estimated total balance l
have indicated in Section D. Further, t understand that if any
collection costs are owed on the loans selected for consolidation
these costs may be added to the principal balance of the
consolidation loan

l understand that this is a Promissory Note_ l will not sign this note
before reading it, including the text on the reverse side. even if l am

 

advised not to read the note. l am entitled to an exact copy of this

note and a statement of the Borrower’s Rights and Responsibilities.

My signature certihes that l have read, understand and agree, to the terms
and conditions of this note. including the Borrower Certihcation

and Authorization printed on the reverse side and the accompanying
Borrower‘s Rights and Responsibilities.

lt consolidating jointly with my spouse, we agree to the same terms and
conditions contained in the Borrower Certification and

Authorization, ln addition we confirm that we are legally married to
each other and understand and agree that we are and will continue
to be held jointly and severally liable for the entire amount of the debt
represented by the Federal Direct Consotidation Loan without regard
to the amounts of our individual loan obligations that are

consolidated and without regard to any change that may occur in our
marital status We understand that this means that one of us may be
required to pay the entire amount due if the other is unable or
refuses to pay. We understand that the Federal Direct Consolidation
Loan we are applying for will be cancelled only it both of us qualify
for cancellation We further understand that we may postpone
repayment of the loan only if we provide ED with written requests
that conhrm Federal Direct Consolidation Loan Program deferment
or forbearance eligibility for both of us at the same time.

l UNDERSTAND THAT TH|S lS A FEDERAL LOAN THAT l MUST REPAY.

 

r_-
irs

0 _/0

  

 

Date

 

 

 

§

 

 

Case 6:19-cV-06078-DGL Document 1 Filed 01/28/19 Page 8 of 10

EleBlT§B,-'t

   

 

 

Case 6:19-cV-06078-DGL Document 1 Filed 01/28/19 Page 9 of 10

U. S. DEPARTl\/|ENT OF EDUCATION
SAN FRANClSCO, CAL|FORN|A

CERTlF|CATE OF |NDEBTEDNESS #1 OF 1

Amy L. Tatlock

Aka: Amy L-W. Tatlock

5 Sunnyside Dr.
Way|and, NY 14572-9761
Account No. )

| certify that U.S. Department of Education records show that the BORROWER named above is indebted
to the United States in the amount stated below plus additional interest from 04/04/18.

On or about 12/10/04, the BORROWER executed a promissory note to secure a Direct Consolidation
loan from the U.S. Department of Education. This loan was disbursed for $4,915.99 on 01/17/05 at
4.375% interest per annum. The loan was made by the Department under the Wi||iam D. Ford Federa|
Direct Loan Program under Tit|e iV, Part D of the Higher Education Act 0f1965, as amended, 20 U.S.C.
1087a et seq. (34 C.F.R. Part 685). The Department demanded payment according to the terms of the
note, and the BORROWER defaulted on the obligation on 12/16/09. Pursuant to 34 C.F.R. § 685.202(b),
a total of $491.59 in unpaid interest Was capitalized and added to the principal balance.

The Department has credited a total of $2,456.76 in payments from all sources, including Treasury

Department offsets, if any, to the balance. After application of these payments, the BORROWER now
owes the United States the following:

Principa|: $3,879.66
interest $1,205.98
Total debt as of 04/04/18: $5,085.64

interest accrues on the principal shown here at the rate of $0.46 per day.

rue and correct.

  
    

Pursuant to 28 U.S.C. § 1746(2), | certify under penalty of perjury dye foregoing i

//§ /

Loan Analyst
Litigation Support Unit

  

Executed on: § ’ _>' )’5

Ph§ippe Guliion
been hitalyst

 

 

Case 6:19-cV-06078-DGL Document 1 Filed 01/28/19 Page 10 of 10

VERIFICATION
STATE OF NEW YORK )

) ss:
COUNTY OF MONROE )

Robert J. Kalb, being duly sworn, deposes and says:

l. l am an Attorney duly admitted to practice in the
Federal Courts of the Western District of the State of New York
and have read the foregoing Complaint.

2. Tbe allegations of the Complaint are true, except those
matters alleged-on information and belief, and those matters l
believe to be true. The grounds of my knowledge and the sources
of my information and belief are records of the U.S. Department
of Education and public records.

3. This verification is made by me and not by plaintiff

because the United States of America is a sovereign.

s/Roberc J. i<aib /@Q/

FORSYTH, HOWE, O’DWYER,

KALB & MURPHY, P.C.

One Cbase Sguare, Suite 1900
Rochester, NY 14604

(585) 325~7515

Fax: (585) 325-6287

Email: kalb@forsythhowe.com

 

Sworn to and subscribed before on:

uary l7, 2:;§7
§§m\ , WMM/
Notary Public L_ ff

DORENER.MAYER
Notary Public State of New York .
County of.Monroe, #01MA50322 3 “
Commission Explres 8/22/20

 

 

